ATTORNEY FOR PETITIONER:               ATTORNEYS FOR RESPONDENT:
BETH H. HENKEL                         GREGORY F. ZOELLER
LAW OFFICE OF BETH HENKEL LLC          ATTORNEY GENERAL OF INDIANA
Indianapolis, IN                       EVAN W. BARTEL
                                       DEPUTY ATTORNEY GENERAL
                                       Indianapolis, IN
_____________________________________________________________________

                             IN THE
                       INDIANA TAX COURT
_____________________________________________________________________

INDIANAPOLIS PUBLIC                   )
TRANSPORTATION CORPORATION,           )
                                      )
     Petitioner,                      )
                                      )
          v.                          ) Cause No. 49T10-1203-TA-19
                                      )
DEPARTMENT OF LOCAL                   )
GOVERNMENT FINANCE,                   )
                                      )
     Respondent.                      )                    Jul 15 2015, 1:53 pm
______________________________________________________________________

                    ORDER ON RESPONDENT’S MOTION FOR
                       JUDGMENT ON THE PLEADINGS

                                FOR PUBLICATION
                                  July 15, 2015

WENTWORTH, J.

      Indianapolis Public Transportation Corporation (“IndyGo”) filed an appeal with

this Court after the Department of Local Government Finance (“DLGF”) issued the 2012

Budget Order for Marion County.     The matter is currently before the Court on the

DLGF’s Motion for Judgment on the Pleadings (Motion). In that Motion, the DLGF

asserts that IndyGo does not have standing to bring its appeal and therefore its case

must be dismissed. Being duly advised, the Court denies the DLGF’s Motion.
                                       BACKGROUND

       IndyGo, a public transportation corporation formed and operating under Indiana

Code § 36-9-4, provides bus service throughout Marion County, Indiana.1                      See

Indianapolis Pub. Transp. Corp. v. Dep’t of Local Gov’t Fin., 988 N.E.2d 1274, 1275

(Ind. Tax Ct. 2013). In late summer of 2011, IndyGo, through its authorized officers and

after the appropriate public hearings, adopted its proposed budget for 2012, complete

with estimated property tax levies and applicable tax rates.2            (See, e.g., Pet’r Pet.

Judicial Review (“Pet.”), Exs. A, C.) Pursuant to Indiana Code § 36-3-6-9, IndyGo

submitted its proposed budget to the City-County Council of Indianapolis and Marion

County (the Council).3 (See Pet., Ex. C.)

       On October 17, 2011, the Council made several changes to IndyGo’s proposed

budget appropriations and tax levy rates. (Compare Pet., Ex. C at 8 with Ex. D at 8.)

See also IND. CODE § 36-3-6-9 (2011) (providing that when the Council reviewed

IndyGo’s proposed budgets and tax levies, it was allowed to “reduce or modify but not

increase” them). Meanwhile, the Council was in the process of preparing proposed



1
 IndyGo does not provide bus service, however, within the City of Lawrence, the City of
Southport, and the Town of Speedway. See Indianapolis Pub. Transp. Corp. v. Dep’t of Local
Gov’t Fin., 988 N.E.2d 1274, 1275 (Ind. Tax Ct. 2013).
2
  Because IndyGo receives funding from the collection and distribution of local property taxes, it
is required to prepare annual estimated budgets, tax levies, and tax rates. See, e.g., IND. CODE
§§ 36-9-4-3, -13, -42, -48, -49, -51 (2011). See also IND. CODE §§ 6-1.1-17-3, -5 (2011).
3
  In 1969, the legislature consolidated the governmental functions of Marion County and the first
class city of Indianapolis through legislation commonly known as “Unigov.” See Dortch v.
Lugar, 266 N.E.2d 25, 30 (Ind.1971), abrogated on other grounds by Collins v. Day, 644 N.E.2d
72 (Ind. 1994). Unigov eliminated the overlapping jurisdictions of various county and municipal
boards and centralized governmental control over the entire metropolitan area in a single
legislative/fiscal body (i.e., the Council). See id. See also IND. CODE §§ 36-1-2-6(2), -9(3); 36-
3-4-2 (2015).


                                                2
2012 budgets for the City of Indianapolis and Marion County. (See Pet. ¶¶ 24-254, Ex.

E.) Ultimately, all three budgets were forwarded to the DLGF for review. See, e.g., IND.

CODE § 36-9-4-51(d) (2012) (providing not only that the budgets for IndyGo, the City of

Indianapolis, and Marion County were to “be prepared and submitted at the same time,

in the same manner, and with the same notice[,]” but also that the DLGF could review

them “in the same manner”).

       On February 3, 2012, the DLGF issued “1782 Notices” to all taxing units within

Marion County advising them of the revisions, reductions, and adjustments that it

proposed to make to their budgets, rates, and levies. (See Pet. ¶¶ 27-30, Exs. F-H.)

See also IND. CODE § 6-1.1-17-16(d) (2012) (explaining that the DLGF shall provide

notice to each political subdivision specifying any proposed revision, reduction, or

increase to its tax levies or rates). For instance, the DLGF indicated that, among other

things, it was reducing the tax rates applicable to the City of Indianapolis’s debt service

and cumulative capital development fund levies and Marion County’s general fund levy.

(See Pet., Exs. G at 2, H at 2.) The DLGF also reduced the tax rates applicable to

IndyGo’s debt service and transportation cumulative fund levies. (Compare Pet., Ex. D

at 8 with Ex. F at 3-4.) The City of Indianapolis, Marion County, and IndyGo were all

given time to respond to the DLGF’s proposed adjustments. (See Pet., Exs. F at 1, G at

1, H at 1.) See also I.C. § 6-1.1-17-16(d).

       On February 7, 2012, IndyGo submitted a response asserting that the DLGF

made several errors in calculating IndyGo’s tax rate adjustments. (See Pet. ¶ 31, Ex. I.)

The DLGF sent an email to IndyGo stating that the tax rate adjustments would remain in

4
  IndyGo incorrectly numbered the paragraphs of its petition. (See Pet’r Pet. Judicial Review
(“Pet.”) ¶¶ 1-50.) This opinion’s citations to the various paragraphs of IndyGo’s petition,
however, will reflect what the proper numerical designations should have been.
                                              3
place. (See Pet. ¶ 40-41, Ex. K at 2.)

       On February 15, 2012, the DLGF issued the 2012 Budget Order for Marion

County which incorporated the final budgets, tax rates, and tax levies for IndyGo, the

City of Indianapolis, and Marion County. (See Pet. ¶ 41, Ex. L.) On February 22, 2015,

IndyGo sent an email to the DLGF identifying yet another error with respect to the

DLGF’s adjustment to IndyGo’s debt service fund levy. (See Pet. ¶ 43, Exs. M at 2, N at

1.)

       On February 27, 2012, the DLGF amended the 2012 Budget Order for Marion

County. (See Pet. ¶ 44, Ex. O.) The amended 2012 Budget Order for Marion County

did not address, however, any of the objections or errors raised by IndyGo relating to its

tax package. (Pet. ¶ 44.)

       On March 28, 2012, IndyGo initiated an original tax appeal. IndyGo’s petition

stated in relevant part:

       This is an action for judicial review pursuant to Ind[iana] Code § 6-1.1-17-
       16 . . . [that] arises out of the DLGF’s issuance of the 2012 Marion County
       Budget Order on February 15, 2012, over the objections of IndyGo as to
       certain matters detailed [t]herein. []The DLGF subsequently amended and
       reissued the 2012 Marion County Budget Order on February 27, 2012,
       but the DLGF failed to address the issues to which IndyGo objected. . . .
       IndyGo has standing to bring this action, as the 2012 Budget Order, as
       amended, will result in a reduction of an estimated $768,330 in the 2012
       General Fund and an estimated $39,924 [] in the Debt Service Fund
       levy. . . . This Petition is timely filed within 45 days of the date of the
       DLGF’s issuance of the original 2012 Marion County Budget Order, in
       accordance with Ind[iana] Code § 6-1.1-17-16.

(Pet. ¶¶ 1, 4-5, 7, 9.)

       On May 4, 2012, the DLGF filed its Motion pursuant to Indiana Trial Rule 12(C),

asserting that because IndyGo did not have standing to appeal from the 2012 Budget

Order for Marion County under Indiana Code § 6-1.1-17-16(g)(1), its case must be

                                            4
dismissed.    (See Resp’t Br. Mot. J. Pleadings (“Resp’t Br.”) at 2-3.)              The Court

conducted a hearing on the DLGF’s Motion on July 9, 2012. Additional facts will be

supplied as necessary.

                                  STANDARD OF REVIEW

       “A motion for judgment on the pleadings pursuant to Ind[iana] Trial Rule 12(C)

attacks the legal sufficiency of the pleadings.” Eskew v. Cornett, 744 N.E.2d 954, 956

(Ind. Ct. App. 2001) (citation omitted), trans. denied.          Thus, “[a] judgment on the

pleadings is proper only when there are no genuine issues of material fact and when the

facts shown by the pleadings clearly establish that the non-moving party cannot in any

way succeed under the facts and allegations therein.” Id. (citation omitted).

       When ruling on a motion for judgment on the pleadings, the Court looks solely at

the pleadings and accepts all well-pleaded facts as true. See id. The moving party is

deemed to have admitted those facts in favor of the non-moving party and the Court will

draw all reasonable inferences in the non-moving party’s favor.5 Id. In this case, the

pleadings consist of IndyGo’s petition for judicial review, the exhibits attached thereto,

and the DLGF’s answer. See Ind. Trial Rule 7(A) (explaining that the pleadings consist

of, among other things, a complaint and an answer); Gregory & Appel, Inc. v. Duck, 459

N.E.2d 46, 50 (Ind. Ct. App. 1984) (explaining that exhibits attached to a complaint are

made part of the complaint).




5
  While the moving party concedes the accuracy of the factual allegations in its adversary’s
pleadings, it does not admit assertions that constitute conclusions of law. Eskew v. Cornett, 744
N.E.2d 954, 957 (Ind. Ct. App. 2001), trans. denied.


                                               5
                                            LAW

                                      A.     Standing

       The judicial doctrine of standing focuses on whether the complaining party in a

lawsuit is the proper party to invoke the court’s power. Bielski v. Zorn, 627 N.E.2d 880,

888 (Ind. Tax Ct. 1994). More specifically, it “insure[s] that the party before the court

has a substantive right to enforce the claim that is being made in the litigation.” Pence

v. State, 652 N.E.2d 486, 487 (Ind. 1995). Standing reflects that the plaintiff has a

personal stake in the outcome of the lawsuit and has sustained, or is in immediate

danger of sustaining, some direct injury as a result of the conduct at issue. Schloss v.

City of Indianapolis, 553 N.E.2d 1204, 1206 (Ind. 1990).

                               B. Indiana Code § 6-1.1-17-16

       Indiana Code § 6-1.1-17-16 sets forth both the procedure by which the DLGF

reviews the budgets, tax rates, and tax levies of political subdivisions and the

mechanism by which the DLGF’s review is then appealable to this Court. During the

period at issue in this case, the relevant portions of that statute provided:

        (d) Except as provided in subsection (i), IC 20-46, or IC 6-1.1-18.5, the
        department of local government finance may not increase a political
        subdivision’s budget by fund, tax rate, or tax levy to an amount which
        exceeds the amount originally fixed by the political subdivision.
        However, if the department of local government finance determines that
        IC 5-3-1-2.3(b) applies to the tax rate, tax levy, or budget of the political
        subdivision, the maximum amount by which the department may
        increase the tax rate, tax levy, or budget is the amount originally fixed
        by the political subdivision, and not the amount that was incorrectly
        published or omitted in the notice described in IC 5-3-1-2.3(b). The
        department of local government finance shall give the political
        subdivision written notification specifying any revision, reduction, or
        increase the department proposes in a political subdivision’s tax levy or
        tax rate. The political subdivision has ten (10) calendar days from the
        date the political subdivision receives the notice to provide a written
        response to the department of local government finance’s Indianapolis

                                              6
         office. The response may include budget reductions, reallocation of
         levies, a revision in the amount of miscellaneous revenues, and further
         review of any other item about which, in the view of the political
         subdivision, the department is in error. The department of local
         government finance shall consider the adjustments as specified in the
         political subdivision’s response if the response is provided as required
         by this subsection and shall deliver a final decision to the political
         subdivision.

                                            *****

         (f) The department of local government finance shall certify its action to:
             (1) the county auditor;
             (2) the political subdivision if the department acts pursuant to an
             appeal initiated by the political subdivision;
             (3) the taxpayer that initiated an appeal under section 13 of this
             chapter, or, if the appeal was initiated by multiple taxpayers, the
             first ten (10) taxpayers whose names appear on the statement
             filed to initiate the appeal; and
             (4) a taxpayer that owns property that represents at least ten
             percent (10%) of the taxable assessed valuation in the political
             subdivision.

         (g) The following may petition for judicial review of the final
         determination of the department of local government finance under
         subsection (f):
            (1) If the department acts under an appeal initiated by a political
            subdivision, the political subdivision.
            (2) If the department:
                (A) acts under an appeal initiated by one (1) or more
                taxpayers under section 13 of this chapter; or
                (B) fails to act on the appeal before the department certifies
                its action under subsection (f);
            a taxpayer who signed the statement filed to initiate the appeal.
            (3) If the department acts under an appeal initiated by the county
            auditor under section 14 of this chapter, the county auditor.
            (4) A taxpayer that owns property that represents at least ten
            percent (10%) of the taxable assessed valuation in the political
            subdivision.
            The petition must be filed in the tax court not more than forty-five
            (45) days after the department certifies its action under subsection
            (f).

I.C. § 6-1.1-17-16(d), (f), (g).




                                              7
                                         ANALYSIS

       The DLGF maintains that this case must be dismissed because IndyGo lacks

standing under Indiana Code § 6-1.1-17-16(g)(1) to bring its appeal. (See Resp’t Br. at

2, 6-8.) More specifically, the DLGF explains that under Indiana Code § 6-1.1-17-

16(g)(1), a political subdivision like IndyGo6 can seek judicial review of the DLGF’s

2012 Budget Order for Marion County only if it first filed “an appeal” with the DLGF.7

(See Resp’t Br. at 2-3, 7-8; Hr’g Tr. at 9-11.) The DLGF maintains that the only appeal

a political subdivision can file with the DLGF under Indiana Code § 6-1.1-17 is the

excess levy appeal as contained in Indiana Code § 6-1.1-17-15. (Resp’t Br. at 8; Hr’g

Tr. at 9, 12.) “IndyGo’s pleadings do not assert that IndyGo . . . initiated an appeal to

the DLGF under Indiana Code [§] 6-1.1-17-15. . . . Therefore, IndyGo’s pleadings fail to

clearly and unambiguously assert legitimate grounds for standing to seek judicial review

under Indiana Code [§] 6-1.1-17-16(g)(1).”         (Resp’t Br. at 8.)    The Court finds the

DLGF’s argument unpersuasive for the following reasons.

       First, what a statute does not say is just as important as what it does say.

Hoosier Energy Rural Elec. Coop., Inc. v. Dep’t of Local Gov’t Fin., 820 N.E.2d 787, 791

(Ind. Tax Ct. 2004). Here, the language of Indiana Code § 6-1.1-17-16(g)(1) refers to

“an appeal” in the generic sense rather than in a specific sense.            Indeed, had the

legislature intended “an appeal” to mean exclusively “an excess levy appeal under

section 15 of this chapter,” it would have stated as much. See Hyatt Corp. v. Indiana

6
 As a public transportation corporation, IndyGo is a political subdivision. See IND. CODE §§ 36-
1-2-10, -13 (2011); IND. CODE § 6-1.1-1-12 (2011).
7
 Generally speaking, Indiana Code § 6-1.1-17-16(g) grants standing to seek judicial review to
political subdivisions, taxpayers, or county auditors. IND. CODE § 6-1.1-17-16(g)(1)-(4) (2012).
Given that IndyGo is neither a taxpayer nor a county auditor, it can only possibly have standing
under the section applicable to political subdivisions, (g)(1).
                                               8
Dep’t of State Revenue, 695 N.E.2d 1051, 1053 (Ind. Tax Ct. 1998) (explaining that the

legislature is presumed to mean what it says), review denied; I.C. § 6-1.1-17-16(g)(2)(A)

(indicating that the legislature knew how to limit a taxpayer’s appeal to those originally

“initiated . . . under section 13 of this chapter”), (g)(3) (indicating that the legislature

knew how to limit an auditor’s appeal to those originally “initiated . . . under section 14 of

this chapter”).

       Second, Indiana Code § 6-1.1-17-15 states in relevant part that

          [a] political subdivision may appeal to the department of local
          government finance for an increase in its tax rate or tax levy as
          modified by the county board of tax adjustment or the county auditor.
          To initate the appeal, the political subdivision must file a statement
          with the department of local government finance not later than ten
          (10) days after publication of the notice required by section 12 of this
          chapter.

IND. CODE § 6-1.1-17-15 (2012). This statute, in conjunction with Indiana Code § 6-1.1-

17-12, establish that IndyGo would have had to file its excess levy appeal with the

DLGF sometime in November of 2011 after the Council adjusted IndyGo’s budget. See

id.; IND. CODE § 6-1.1-17-12 (2012). An appeal at that time, however, could not have

contemplated the adjustments the DLGF made to IndyGo’s budget package in February

of 2012 and that are at issue in this case. Consequently, under the facts of this case,

the “appeal” referenced in Indiana Code § 6-1.1-17-16(g)(1) cannot refer exclusively to

an excess levy appeal under Indiana Code § 6-1.1-17-15 as the DLGF contends. See

DeKalb Cnty. E. Cmty. Sch. Dist. v. Dep’t Local Gov’t Fin., 930 N.E.2d 1257, 1260 (Ind.

Tax Ct. 2010) (explaining that the Court will not read a statute in such a way that causes

an illogical or absurd result).




                                              9
       This conclusion necessarily leads to the following question: what is the “appeal”

to which Indiana Code § 6-1.1-17-16(g)(1) refers?           The answer is revealed by

examining the other provisions within Indiana Code § 6-1.1-17-16 itself. See, e.g., State

v. Adams, 583 N.E.2d 799, 800 (Ind. Ct. App. 1992) (stating that “[e]ach part [of a

statute] must be considered with reference to all other parts” of the statute (citation

omitted)), trans. denied. Specifically, the “appeal” referenced in Indiana Code § 6-1.1-

17-16(g)(1) may be initiated when a political subdivision like IndyGo responds to the

DLGF’s 1782 Notice under Indiana Code § 6-1.1-17-16(d).

       The Court’s analysis is best understood by working backwards through the

applicable provisions of Indiana Code § 6-1.1-17-16. For instance, the DLGF’s final

determination that may be appealed to this Court under subsection (g) is the

“certification” of the DLGF’s action under subsection (f). Compare I.C. § 6-1.1-17-16(g)

with I.C. § 6-1.1-17-16(f). The “action” that gets “certified” under subsection (f) is the

DLGF’s issuance of a county’s budget order. (See, e.g., Pet., Ex. F at 1 (indicating

generally that a political subdivision’s final tax budget and levy “will be certified in the

final budget order for [the] county”).) A county’s final budget order will therefore contain

the “final decisions” that were issued by the DLGF to the political subdivisions that

objected8 to their 1782 Notices under Indiana Code § 6-1.1-17-16(d). Compare I.C. § 6-

1.1-17-16(f) with I.C. § 6-1.1-17-16(d). (See also Pet., Ex. L at 1 (indicating that the

final budget for IndyGo, as adjusted by the DLGF, was contained within the Marion


8
 The Court notes that the DLGF takes issue with calling a response to the 1782 Notice “an
objection.” (See, e.g., Resp’t Br. Mot. J. Pleadings at 9.) The DLGF’s position fails to
acknowledge, however, that a political subdivision would only respond to a 1782 Notice if it
objected to the adjustments the DLGF proposed to make to its tax package. See I.C. § 6-1.1-
17-16(d).


                                            10
County Budget Order).) Because a “final decision” of the DLGF under Indiana Code §

6-1.1-17-16(d) is incorporated within a county’s budget order that may be appealed to

this Court under Indiana Code § 6-1.1-17-16(g)(1), it logically follows that when a

political subdivision responds to a DLGF 1782 Notice, it initiates an appeal for purposes

of Indiana Code § 6-1.1-17-16(g)(1).9

                                        CONCLUSION

       When IndyGo responded to the DLGF’s 1782 Notice, it initiated an appeal that

conferred standing for it to seek judicial review of the 2012 Marion County Budget Order

under Indiana Code § 6-1.1-17-16(g)(1).10 Accordingly, the DLGF’s Motion is DENIED.

The Court will schedule a case management conference under separate cover.

       SO ORDERED this 15th day of July 2015.


                                                            __________________________
                                                            Martha Blood Wentworth, Judge
                                                            Indiana Tax Court

DISTRIBUTION:

Beth H. Henkel, Evan W. Bartel

9
  The DLGF has argued that because it did not conduct a hearing on the merits of IndyGo’s
1782 Notice response, its action under Indiana Code § 6-1.1-17-16(d) was ministerial and did
not trigger, therefore, judicial review. (See Resp’t Reply Supp. Mot. J. Pleadings at 8-9.) This
argument confuses the issue in this case – whether IndyGo initiated an appeal with the DLGF –
with the issue in a previous Indiana Supreme Court case – what type of hearing is appropriate
after an appeal has been initiated. See, e.g., Board Sch. Comm’rs of City of Indianapolis v.
Eakin, 444 N.E.2d 1197, 1202 (Ind. 1983) (explaining that under Indiana’s tax disbursement
system, the DLGF is not required to conduct a full-scale, quasi-judicial proceeding in respect to
every type of budget review it makes).
10
  This holding comports factually with several other cases that have been before this Court (i.e.,
cases where a political subdivision’s response to the DLGF’s 1782 Notice constituted an appeal
for purposes of conferring standing to seek judicial review). See, e.g., Gary Cmty. Sch. Corp. v.
Indiana Dep’t of Local Gov’t Fin., 15 N.E.3d 1141 (Ind. Tax Ct. 2014); Metropolitan Sch. Dist.
Pike Twp. v. Dep’t of Local Gov’t Fin., 962 N.E.2d 705 (Ind. Tax Ct. 2011), review denied;
DeKalb Cnty. E. Cmty. Sch. Dist. v. Dep’t of Local Gov’t Fin., 930 N.E.2d 1257 (Ind. Tax Ct.
2010).
                                               11